 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN F. WOODY, JR.,                               No. 2:20-cv-02328-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    STEPHEN MNUCHIN, et al.,
15                       Defendant.
16

17          Plaintiff John F. Woody, Jr. (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 17, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 15.) On June 2, 2021,

23   Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 16.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

25   Court has conducted a de novo review of this case. See McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). Having reviewed the file under the

28   ///
                                                        1
 1   applicable legal standards, the Court finds the Findings and Recommendations to be supported by

 2   the record and by the magistrate judge’s analysis.

 3           Plaintiff has been aware since at least April 14, 2021, that he was required to pay the filing

 4   fee in order to proceed with this action or face dismissal. Plaintiff’s June 2, 2021 objections

 5   indicate he has the capacity and intent to immediately pay the required fee (see ECF No. 16 at 2),

 6   but a review of the case reflects that, to date, he has still failed to do so. His objections are

 7   therefore overruled.

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1. The Findings and Recommendations filed May 17, 2021 (ECF No. 15), are ADOPTED

10   IN FULL.

11           2. This action is DISMISSED without prejudice.

12           The Clerk of the Court is directed to close this case.

13           IT IS SO ORDERED.

14   DATED: July 1, 2021

15

16

17                                                     Troy L. Nunley
                                                       United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                          2
